J-S03030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: Z.O., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :       PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.H., BIRTH MOTHER              :
                                               :
                                               :
                                               :
                                               :   No. 1511 WDA 2019

               Appeal from the Order Entered September 9, 2019
      In the Court of Common Pleas of Allegheny County Orphans’ Court at
                        No(s): CP-02-AP-0000045-2018


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY McCAFFERY, J.:                         FILED FEBRUARY 11, 2020

        S.H. (“Mother”) appeals from the order entered1 in the Allegheny County

Court of Common Pleas Orphans’ Court, granting the petition of the Allegheny

County Office of Children, Youth and Families (“Agency”) to involuntarily

terminate her parental rights to her minor, dependent son, Z.O. (“Child”),



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The order was dated August 8, 2019, and filed September 6, 2019. However,
notice pursuant to Pa.R.C.P. 236(b) was not provided until September 9,
2019. Our appellate rules designate the date of entry of an order as “the day
on which the clerk makes the notation in the docket that notice of entry of the
order has been given as required by Pa.R.C.P. 236(b).” Pa.R.A.P. 108(b).
Further, our Supreme Court has held that “an order is not appealable until it
is entered on the docket with the required notation that appropriate notice
has been given.” Frazier v. City of Philadelphia, 735 A.2d 113, 115 (Pa.
1999).
J-S03030-20


pursuant to Sub-sections 2511(a)(2), (5), (8), and (b) of the Adoption Act.2

After review, we affirm.

        The Orphans’ Court summarized the factual and procedural history as

follows:3

              The Child was born on November 12, 2010. He has eight
        siblings, all of whom [are] girls. He lived with his Mother and
        Father until they separated in 2014, after which he continued to
        live with Mother and the girls. The Child and his siblings were
        removed from Mother’s care on August 11, 2016, and the Child
        was adjudicated dependent the following month on September 12,
        2016. All nine children have been out of the home since the
        removal.

             The removal took place after police and the fire department
        were called to the family home in response to a fire in the attic.
        What they discovered was a home in deplorable conditions and
        unfit for children. Dog feces were strewn about, and animal
        control came and removed the dog. Clothing and garbage littered
        the house, which was also infested with fleas. The kitchen sink
        was clogged, and the back door had a broken knob, leaving the
        home at risk of intrusion. The children lacked basic necessities for
        hygienic living, such as toothbrushes, and wore the same clothing
        for stretches of five days at a time. The children had begun to
        have problems with truancy. At the hearing on this matter,
        Mother condemned some of these findings as “lies” and blamed
        the landlord for the home conditions.4
____________________________________________


2 23 Pa.C.S. §§ 2101-2938. By the same order, the Orphans’ Court also
involuntarily terminated the parental rights of Child’s father, Z.A.O. a/k/a Z.O.
(Father), pursuant to 23 Pa.C.S. § 2511(a)(2), (5), (8), and (b).

      Furthermore, we note counsel for Child has filed a brief with this Court
in support of Child’s position that his parents’ rights not be terminated.

3   We have omitted the Orphans’ Court citations to the hearing transcript.

4   With respect to Father, the Orphans’ Court summarized:




                                           -2-
J-S03030-20



                                    *    *     *

            Mother’s goals included completing parenting classes,
       undergoing a mental health evaluation and maintaining a clean,
       safe and stable home as well as attending visits with the Child and
       participating in domestic violence treatment. On the positive side,
       Mother did complete an additional goal of getting Social Security
       Disability Insurance . . . because of her continued need for kidney
       dialysis three times weekly.[5] Moreover, Mother did find a one-
       bedroom apartment that is clean and safe in the view of the
       Agency. She would be eligible for assistance with a two-bedroom
       apartment if any child were returned to her.

            However, during the three years in which [C]hild has been in
       foster care, Mother never showed substantial compliance with
       some of her most important goals, and [on February 27,] 2018,
       the Agency filed for termination of parental rights.

Orphans’ Court Op. at 1-3 (paragraph break added).          At the time of the

termination petition was filed, Child was seven years old, had been removed

from Mother’s home approximately for more than one year and six months.

       Following several continuances, the Orphans’ Court conducted a hearing



____________________________________________


       After removal of the children, Father’s goals related primarily to
       drug and alcohol usage, mental health issues and domestic
       violence with Mother. . . . The last incident of domestic violence
       between Father and Mother was in 2016, after which a no-contact
       order was issued, and the two have not been together since. . . .
       Father was essentially out of the picture, not having seen Child
       since approximately May of 2017.

Orphans’ Ct. Op., 11/4/19, at 2.

5 The termination-hearing testimony of Shelby Alston, Agency caseworker,
inferred that Mother was living at Genesis House, a program for “women with
children who are pregnant.” See N.T., 8/8/19, at 15-16.


                                             -3-
J-S03030-20


on the Agency’s termination petition on August 8, 2019. By this time, Child

had been removed from Mother’s care for three years, had been placed in at

least four different foster homes, and had been living with his current foster

parents for approximately one year and seven months. Mother appeared via

telephone and was represented by counsel. Child was also represented by

counsel. The Agency presented the testimony of Agency caseworker Alston;

Joshua Rowe, foster care worker and placement coordinator, Project Star; and

psychology expert witness Neil Rosenblum, Ph.D. Mother testified on her own

behalf.

      The Orphans’ Court reviewed the evidence presented by the Agency in

detail.   With respect to Mother’s goals to complete domestic violence and

mental health treatment, the Court noted:

      Mother did not complete domestic violence treatment. Mother
      finished a parenting program in June of 2017 and was referred for
      coached visits; however, she was discharged within three months
      due to failing to confirm two weeks in a row. Mother remained
      only partially involved with other family-based services, attending
      only about half of her visits with the Child. Mother’s attendance
      improved since March of 2019 after the petition to terminate her
      rights was filed.

                                  *    *    *

           Mother’s goal for mental-health evaluation was established
      because Mother admitted to a history of depression and anxiety
      with a suicide attempt in 2014, and she had been inconsistent in
      getting treatment over the years. At an appointment in January
      of 2017, Mother was diagnosed with Major Depressive Disorder
      and Adjustment Disorder but was not able to participate with
      treatment thereafter, in part because she became pregnant and
      was put on bed rest in the hospital in March of 2017. Mother
      eventually had a mental-health intake appointment in September

                                      -4-
J-S03030-20


      of 2018 but was discharged for failure to appear for appointments.
      Mother testified that she thinks she is “okay” and that “that’s kind
      of unnecessary,” although she claimed she would do it if given the
      chance again.

           After the petition to terminate her rights was filed, Mother
      restarted mental health treatment, having her first new session
      on May 2, 2019, and remained more or less compliant at the time
      of the hearing. While Mother improved her parenting abilities to
      some degree, this Court was deeply troubled by the fact that she
      did not demonstrate an understanding of the Child’s needs, and
      her visits were recently decreased and have had to remain
      supervised because of the Child’s extraordinary needs. [Dr.]
      Rosenblum evaluated the Child and diagnosed him with Attention
      Deficit Hyperactivity Disorder, Oppositional Defiant Disorder,
      Reactive Attachment Disorder, Unspecified Trauma and Stressor-
      Related Disorder and Posttraumatic Stress Disorder. On this
      point, the Court agrees with the Agency that Mother would not be
      capable of caring for this Child even if Mother had only this Child
      to deal with without the attention required by his siblings because
      of this Child’s unusual needs and his serious aggression level. This
      Child is difficult to parent and has been through four foster homes
      and has been psychiatrically hospitalized since his removal. He
      has been in respite care, too, to give the current and devoted
      foster parents a break.

                                  *    *    *

           Mother was supposed to have her own more recent, updated
      [mental health] evaluation but missed the appointment because
      she said it slipped her mind. However, [Dr. Rosenblum] evaluated
      her multiple times in the past and was able to discuss Mother’s
      emotional well-being. [Dr. Rosenblum] found that Mother had
      many difficulties in her own childhood. Additionally, Father left
      her with nine children, and she was overwhelmed in trying to
      maintain housing and care for that many children, and the children
      began to struggle. Mother’s mental health issues get in the way
      of her parenting as well. While Mother may have good intentions,
      Dr. Rosenblum noted that “she certainly would not at all have the
      capacity to manage or provide appropriate care . . . .” The visit
      supervisor testified that Mother could benefit from coached
      parenting, but it would be a very long road for her in this case.

Orphans’ Ct. Op. at 3-4, 5 (citations to record omitted).


                                      -5-
J-S03030-20


      The Orphans’ Court also addressed Child’s mental health and behavioral

concerns:

      Dr. Rosenblum testified that the Child is “very challenging” with
      “well-defined and documented mental health concerns of a very
      serious nature.” He noted that the Child had undergone multiple
      hospitalizations in the past for his aggressive and self-harming
      behaviors.     The Child is on several medications and has
      participated in various therapeutic programs. He can be very
      impulsive, and his aggressive behaviors can escalate quickly when
      he does not get his way. This Child, he opined, would require
      consistent discipline and very skilled intervention.

Orphans’ Ct. Op. at 5 (citations to record omitted).

      The Orphans’ Court then considered Mother’s post-petition visits with

Child, as well as her comprehension of Child’s mental health and behavior

issues:

           Initially, Mother’s visits were to occur with all the children,
      but this was changed to visiting with three at a time. The visit
      with all of the children in the fall of 2017, prior to the change, was
      particularly hard on the Child, who had to leave early because he
      became upset. The visits that did occur often negatively impacted
      the Child. He also exhibited distress when Mother was supposed
      to visit but did not. After visits, the Child’s conduct ranged from
      disobedient and verbally aggressive to physically aggressive. In
      fact, he once tried to turn the transport vehicle around by climbing
      out of the seat belt and over the seats. He has thrown rocks at
      cars and tried to break into the neighboring homes. The Child is
      easily triggered to these behaviors by numerous types of events
      and has had conflicts with his older siblings in visits and has then
      demonstrated the same types of behaviors afterward. During
      visits where the Child was alone with Mother, Mother played with
      the Child as a playmate and was not successful in acting as a
      parental figure. Mother did not provide much structure, giving
      only minimal redirection for unacceptable behavior. Overall, the
      psychologist who testified found that the visits with Mother and
      the siblings “are more detrimental than beneficial.”

                                   *    *    *

                                       -6-
J-S03030-20



            Mother is aware of the Child’s difficulties but minimizes them
       in the extreme. Mother instead blames the Agency and the Child’s
       removal for the Child’s behavioral and psychological issues.
       Mother testified that the Child only has “little behaviors
       sometimes” and “nothing big.” Mother only acknowledged the
       Child’s prior symptoms of being somewhat hyper. Mother stated
       she had talked a little bit to someone at Head Start about the
       [C]hild’s hyperactivity but that she hoped he would grow out of it
       and did not approach any medical professionals. Her primary
       strategy for dealing with the [C]hild is, she testified, to hug him
       and show him love and calm him or play with him.

Orphans’ Ct. Op. at 3-5 (citations to record omitted).

       At the conclusion of the August 8, 2019 hearing, the Orphans’ Court

terminated both Mother’s and Father’s parental rights pursuant to 23 Pa.C.S.

§ 2511(a)(2), (5), (8), and (b).6 As discussed above, the order was properly

entered on September 9th. On October 4th, Mother filed a timely, counseled

notice of appeal, along with a Pa.R.A.P. 1925(a)(2)(i) statement of errors

complained of on appeal.

       Mother raises the following issue for our review:

       Did the trial court abuse its discretion and/or err as a matter of
       law in concluding that [the Agency] met its burden of proving by
       clear and convincing evidence that termination of Mother’s
       parental rights would best serve the needs and welfare of the child
       pursuant to 23 Pa.C.S. §2511(b)?


____________________________________________


6 While the order did not specifically reference Sub-section 2511(b), the court
incorporated its language, stating, “The [c]ourt further finds that terminating
the parental rights of Mother serves the needs and welfare of the child.”
Order-Involuntary Termination of Parental Rights, 9/9/19.




                                           -7-
J-S03030-20


Mother’s Brief at 6.

       Mother argues Orphans’ Court erred in finding termination was in Child’s

best interests pursuant to Sub-section 2511(b).7            Mother asserts that

services—such as interactive parent-child therapy, coached parenting, and

therapeutic visits, which were recognized as desirable by the service providers

in this matter—were not afforded to her and Child prior to termination. Mother

contends the Agency cannot show termination best serves Child’s needs and

welfare,

       where [Child] has yet to achieve necessary growth. The opinion
       that termination will hopefully allow for future growth is only a
       hope, not a finding, that such will occur.

            The only way to allow [Child] to achieve maximum future
       growth is to restore Mother’s parental rights so the [Orphans’
       C]ourt may order the recommended therapy between Mother and
       [Child] to occur. That is clearly what best serves the needs and
       welfare of [Child].

Mother’s Brief at 6. No relief is due.

       We note:

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” “If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion.” “[A] decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will.” The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
____________________________________________


7Mother does not raise any challenge to the Orphans’ Court’s findings under
Sub-section 2511(a).

                                           -8-
J-S03030-20


      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted). “The trial

court is free to believe all, part, or none of the evidence presented and is

likewise free to make all credibility determinations and resolve conflicts in the

evidence.” In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citation

omitted). “Where the hearing court’s findings are supported by competent

evidence of record, we must affirm the hearing court even though the record

could support an opposite result.” Id. at 73.

      The termination of parental rights is governed by Section 2511 of the

Adoption Act.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). Clear

and convincing evidence is that which is so “clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.” In re C.S., 761 A.2d


                                      -9-
J-S03030-20


1197, 1201 (Pa. Super. 2000) (en banc) (citation omitted).

     As Mother does not challenge the Orphans’ Court’s grounds for

termination under Section 2511(a), we analyze the court’s findings pursuant

to Section 2511(b) only, which provides:

          (b) Other considerations.—The court in terminating the
     rights of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on the
     basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the giving
     of notice of the filing of the petition.

See 23 Pa.C.S.A. § 2511(b).

     With regard to Section 2511(b), our Supreme Court has stated:

     [I]f the grounds for termination under subsection (a) are met, a
     court “shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child.” 23 Pa.C.S.
     § 2511(b). The emotional needs and welfare of the child have
     been properly interpreted to include “[i]ntangibles such as love,
     comfort, security, and stability.” [T]he determination of the
     child’s “needs and welfare” requires consideration of the emotional
     bonds between the parent and child. The “utmost attention”
     should be paid to discerning the effect on the child of permanently
     severing the parental bond. However . . . evaluation of a child’s
     bonds is not always an easy task.

In re T.S.M., 71 A.3d at 267 (citations omitted).

     “While a parent’s emotional bond with his or her child is a major
     aspect of the subsection 2511(b) best-interest analysis, it is
     nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.”

        [I]n addition to a bond examination, the trial court can

                                    - 10 -
J-S03030-20


         equally emphasize the safety needs of the child, and should
         also consider the intangibles, such as the love, comfort,
         security, and stability the child might have with the foster
         parent. . . .

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (citations

omitted). Additionally, “[a] parent’s own feelings of love and affection for a

child, alone, do not prevent termination of parental rights.” In re Z.P., 994
A.2d 1108, 1121 (Pa. Super. 2010).

      In determining that termination of Mother’s parental rights best served

Child’s needs and welfare under Section 2511(b), the Orphans’ Court noted:

           Termination will certainly have an initial negative effect on
      the Child because he is old enough to know his siblings and his
      Mother and will therefore have awareness of loss, and the
      psychologist testified that the Child is attached to his siblings and
      his parents. However, the Child also spoke favorably about his
      current foster family and acknowledged that they take good care
      of him and love him. In fact, as the psychologist confirmed, the
      Child “actually said that he would be okay with being adopted,”
      although the Child does have ambivalent feelings about all of his
      relationships, which is consistent with his reactive attachment
      disorder. Mother herself believes that termination of her rights
      would negatively affect Child “for a while,” but also believes he
      will be capable of accepting the situation at some point.

Orphans’ Ct. Op. at 8 (citations to record omitted).

      The Court noted Child had been with his current foster parents for more

than a year, since January of 2018. Orphans’ Ct. Op. at 9. The caseworker

has visited the home about once monthly, and Child “seems comfortable

there. Sometimes, he does not listen, but the caseworker has not witnessed

aggression.” Id. The Court considered:




                                     - 11 -
J-S03030-20


            Critical for this particular Child, who has bonding issues in
      general, is the fact that he has demonstrated emotional
      connection with his foster family and, in their care, has improved
      his behavioral control. This Child has difficulty with empathy and
      is egocentric, but he has developed a good relationship with the
      dogs in his home and has not set fires, a problem for him in the
      past. Dr. Rosenblum stated that even the Child “in his own
      way . . . recognizes that he is in good hands with them,” and that
      to have the Child continue with the distraction of visits with his
      family will prevent him from attaching to the foster family that
      gives him the best opportunity to feel secure. See, e.g., In re
      T.S.M.,71 A.3d [at 268-69] (observing that a bond with a parent
      who is not capable of caring for a child can impede the child’s
      ability to attach to a pre-adoptive family who can provide
      stability).

           Additionally, the Child is beginning to show love for the foster
      parents. The psychologist testified credibly that the Child has
      “exception[al] mental health and developmental difficulties and
      needs that require an exceptional amount of training, care and
      attention.” Fortunately for the Child, the psychologist affirmed
      that the current foster parents take those extra measures to try
      to understand and help the Child. The foster mother has been
      taking training to deal with the Child’s aggressive behaviors and
      has been working with family-based therapy on techniques to
      ameliorate the problems. The Agency and the psychiatric hospital
      have been providing training as well. This Child is unusually
      violent and disruptive and needs structure imposed on him, which
      the foster parents do provide. The Child went through multiple
      foster homes during his removal, and this [c]ourt credited the
      psychologist’s testimony that giving the Child permanency with
      his current foster family will give the Child the “best opportunity
      for sustained emotional well-being.” See also, e.g., T.S.M., 71
      A.3d [at 267-69] (reversing denial of mother’s termination of
      parental rights regarding seven children and discussing damaging
      effects of “foster care drift” and need for permanence even where
      children showed a significant bond to mother).

Id. at 8-9.

      Finally, the Court considered Child’s wishes:

          The Child was able to articulate his position to his legal
      counsel: the Child does not want his parents’ rights terminated,

                                     - 12 -
J-S03030-20


      but at the same time, he also expressed a strong desire to
      continue living with his foster family and would not want to be cut
      off from them either. This Court considered the Child’s position
      but is persuaded that it is in his interests to terminate Mother’s
      parental rights and that his needs and welfare will be advanced by
      freeing him for adoption and the chance to adjust. See T.S.M.,
71 A.3d at 267-68 (noting that even abused children typically
      harbor positive emotions toward the offending parent, but the
      mere existence of a bond cannot preclude the beneficial protection
      of a child’s stable pre-adoptive family, and the court cannot
      overlook the harm inflicted on children by prolonged familial
      uncertainty)[.]

Orphans’ Ct. Op. at 10 (citations to record omitted).

      The Orphans’ Court concluded:

           The Child has been out of Mother’s care for three years, and
      Mother has not been able to manage her own issues, much less
      issues as significant as this Child’s. Therefore, as in [C.J.P., 114
A.3d 1046, 1054-55 (Pa. Super. 2015)], this Court determined
      that “[e]ven if Mother and Child still are bonded, that bond is
      outweighed in the instant matter by Mother’s inability to remedy
      the causes of Child’s placement, and by Child’s need for
      permanence and stability.” Id.

           This Court remains convinced that the Child is bonded with
      his foster family and that if his bond with his Mother and siblings
      is broken, the Child is poised to make progress and will not suffer
      irreparable harm. Thus, the reason for this Court’s ruling boils
      down to the very negative interaction of two factors: first, Mother,
      while well-meaning, has many difficulties that prevent her from
      being an effective parent to this Child and lacked the insight
      necessary to make substantial progress over a three-year span,
      and second, this Child has extraordinary needs and serious mental
      health diagnoses and is unusually challenging to care for but has
      found a foster family with whom he has mutual attachment and
      which has proven willing and able to try. Therefore, termination
      of Mother’s parental rights is in the Child’s best interests.

Orphans’ Ct. Op. at 10-11 (some citations omitted).

      Upon review, we discern no abuse of discretion. The record supports


                                     - 13 -
J-S03030-20


the Orphans’ Court’s finding that Child’s developmental, physical and

emotional needs and welfare favor termination of Mother’s parental rights

pursuant to Sub-section 2511(b). See T.S.M., 71 A.3d at 267.

        Critically, at the time of the hearing, Child had been removed from

Mother’s care for three years. N.T. at 9, 67, 97. Dr. Rosenblum testified that

despite Mother’s mother intentions, she did not have the capacity to parent

and care for Child, and “[i]n fact, she’s not really functioning on a very stable,

independent level herself.” Id. at 94-95, 100-01.

        Moreover, Child had been placed in his current foster home for

approximately one year and a half, since January 2018. N.T. at 42, 44, 91.

While recognizing Child had an attachment to Mother and siblings,8 Dr.

Rosenblum indicated that Child loves his foster parents and is becoming

receptive to affection. Id. at 94, 96. Dr. Rosenblum reported that Child “said

that he would be okay with being adopted as well as [foster parents] do take

good care of him.”9        Id. at 91.     Foster parents were described as “very

____________________________________________


8 Project Star foster care worker and placement coordinator, Joshua Rowe,
indicated that Child has “a fierce loyalty” to his biological family. N.T. at 51.
Likewise, Agency caseworker, Shelby Alston, acknowledged concerns with
termination of parental rights and potential negative impact, stating, “[Child]’s
eight years old so he knows who his family is. And just to not see them at all
or not hear from them at all would most likely affect him negatively.” Id. at
38. Ms. Alston, however, indicated that foster parents are open to telephone
calls and holiday visits. Id.

9   This was confirmed by counsel for Child, who reported:



                                          - 14 -
J-S03030-20


nurturing,” “very patient,” and “very calm.” Id. at 95. Dr. Rosenblum further

stated the foster parents “try[ ] to do positive things with” Child and are

“[w]orking very carefully with his family-based mental health team.” Id. at

95-96.

       Dr. Rosenblum opined it would be in Child’s best interests to remain with

foster parents:

             [Child] has been out of . . . his mother’s care[,] I believe for
       approximately three years. He failed in at least three previous
       foster homes before entering his current placement. He’s a child
       with exceptional mental health and developmental difficulties and
       needs that require an exceptional amount of training, care and
       attention.

             I’m quite confident that he’s fortunate to be in this
       placement and that his continuation in this placement and the
       permanency goal of adoption would absolutely give [Child] the
       best opportunity for sustained emotional well-being. Hopefully[,]
       future growth. And progress in his mental health functioning, his
       developments and his ability to relate effectively to others.

             I believe with a great deal of confidence that the support
       and assistance that he is getting in his foster home is the main
       reason that he is making some progress and is able to avoid
       hopefully further hospitalizations and even institutionalization.
       Given his explosiveness[,] I believe unfortunately that he would
       be at risk to continue to struggle in other placements if he had to
       be removed from his current placement with his foster parents.

____________________________________________


       [Child] did state that he does not want the parental rights of either
       of his parents to be terminated and he wishes to maintain a
       relationship with them. . . . At the same time, he’s expressed a
       strong desire to continue living with the foster family. And
       similarly[,] said that he would not want to on a piece of paper
       from the [c]ourt or in any other real-life scenario be cut off from
       the foster family.

N.T. at 119-20.

                                          - 15 -
J-S03030-20


Id. at 97-98.      Dr. Rosenblum additionally expressed that adoption would

provide for the permanency and stability Child needs:

            I think adoption will facilitate his best opportunity to secure
      a healthier attachment. To have a distraction of frequent visits
      with his mother or sisters eliminated and to give him confirmation
      that this is his home. This is his family. This is his identity. This
      is where he belongs. And it is my opinion that this will lead to the
      best opportunity for this little boy to feel safe and secure with the
      environment that he’s in right now.

Id. at 109, 113.

      While Mother professes to love Child, a parent’s own feelings of love and

affection for a child, alone, will not preclude termination of parental rights.

See In re Z.P., 994 A.2d at 1121. At the time of the hearing, Child had been

in placement for three years and is entitled to permanency and stability. As

this Court has stated, a child’s life “simply cannot be put on hold in the hope

that [a parent] will summon the ability to handle the responsibilities of

parenting.” See id. at 1125. Rather, “a parent’s basic constitutional right to

the custody and rearing of his child is converted, upon the failure to fulfill his

or her parental duties, to the child’s right to have proper parenting and

fulfillment of his or her potential in a permanent, healthy, safe environment.”

In re B., N.M., 856 A.2d 847, 856 (Pa. Super. 2004).

      Accordingly, based on the foregoing analysis by the Orphans’ Court, we

affirm the order terminating Mother’s parental rights.

      Order affirmed.




                                      - 16 -
J-S03030-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/11/2020




                          - 17 -